Citation Nr: 0113461	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $95.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $95.00 on 
the basis that recovery would not be against equity and good 
conscience.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the United States Court of Appeals for Veterans Claims 
(Court) noted that, until such regulations were 

promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the appellant in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

A review of the record indicates that, on September 28, 1999, 
the RO received a written statement from the veteran and a 
Medicare notice addressed to the veteran, dated on 
June 17, 1999.  In his written statement, the veteran 
reported that his current VA pension award considered his 
Medicare premiums as a recurring medical expense and that 
based on the attached Medicare notice, he requested that the 
RO adjust his pension award for 1999 by removing the Medicare 
allowance as soon as possible to prevent and minimize any 
further overpayment.  The veteran attached the June 17, 1999, 
Medicare notice, which reflected that the veteran's medical 
insurance premiums (Medicare Part B) would be paid by the 
state public assistance agency beginning in January 1999 and 
that the state would continue to pay Medicare Part B premium 
until further notice.  The notice also informed the veteran 
that he would be receiving a refund of $91.00, which was the 
amount the veteran had already paid for the period from 
January 1999 through June 1999.

In his Financial Status Report, received on 
December 27, 1999, the veteran listed monthly income of 
$710.00 and expenses of $0.  He also listed assets of $3.50 
(cash in the bank) and $3.50 (cash on hand).  

In denying the veteran's request for waiver of recovery of 
debt in January 2000, the Committee indicated that the 
veteran had notified VA on September 28, 1999 that his 
medical expenses had decreased since he longer paid for 
Medicare premiums.  The Committee further noted that upon VA 
adjusting the veteran's benefits on December 2, 1999 by 
removing the Medicare premiums as a recurring medical expense 
for 1999, an overpayment in the amount of $95.00 was created.  
The Committee determined that based on the veteran's 
Financial Status Report, received 

in December 1999, the veteran did not report any monthly 
expenses and, therefore, the Committee was unable to 
determine whether repayment of the debt would cause an undue 
financial hardship.

In advancing his claim for a waiver of his indebtedness, the 
veteran submitted a Financial Status Report, received on 
March 6, 2000.  He reported monthly income of $730.00 and 
monthly expenses of rent or mortgage ($220.00), food 
($82.00), and clothes ($25.00).  He listed assets of cash in 
a bank ($3.00) and a 1989 Ford automobile.  The veteran 
further noted that he was permanently handicapped.

In his substantive appeal of June 2000, the veteran reported 
that he should not be expected to do without food or medicine 
in order to repay his debt.  He reported that he is also 
indebted to the Michigan Soldier's Trust Fund for implants - 
teeth - in the amount of $1,900.00.  Depending on the nature 
of these medical expenses, if any, the veteran may have 
unreimbursed medical expenses.  However, the evidence of 
record does not show that the RO reviewed the veteran's 
countable income in light of this information.

Moreover, in advancing the veteran's claim for a waiver of 
his indebtedness, the veteran's representative argued that to 
require repayment of such a debt would place an undue 
financial burden upon the veteran.  In a February 2001 brief, 
the representative pointed out that the veteran noted that he 
was living on only $82.00 a month for food, or, $2.73 per day 
which the representative argued was unrealistic.  Given the 
suggestion of unreimbursed medical expenses and the 
representative's argument that the veteran has greater 
household expenses than previously reported, it is possible 
that the financial situation depicted earlier was not 
accurate.  In order to obtain an accurate picture of the 
veteran's financial situation as it currently exists, another 
financial status report should be obtained.

Additionally, the RO should obtain any medical records 
available that likely will shed more light on the nature of 
the veteran's current health.  Based on a review of 

the record, it is unclear to what extent the veteran is 
handicapped.  This is so primarily because the veteran claims 
that repayment of the indebtedness would cause him undue 
hardship because he should not have to do without necessities 
such as medicine.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should request that the 
veteran submit a current Financial Status 
Report listing all monthly income, 
monthly expenses, and assets, including 
all unreimbursed medical expenses.  This 
information should be sought for the 
veteran's current situation and for 1999.

3.  The RO should also ask the veteran to 
provide information regarding any 
evidence reflecting his current health 
condition for which he may have medical 
expenses not previously reported.

4.  After the above-requested development 
has been completed, the RO should make 
any needed adjustments 

to the amount of the overpayment, in 
accordance with governing regulations.  
With respect to any remaining 
overpayment, the veteran should be 
furnished a comprehensive statement 
explaining the RO's computations.  

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the matter should be 
referred to the Committee.  The Committee 
should re-adjudicate the issue, including 
a determination on the question of 
collection in light of principles of 
equity and good conscience.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


